DETAILED ACTION

This application is a divisional of US Application No 15/684,530 filed on 08/23/2017, which claims the benefit of US Application No. 62/380,093 filed on 08/26/216 and US Application No. 62/502,973 filed on 05/08/2017.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 10/23/2020, 04/28/2021, 10/14/2021, 11/22/2021, 05/25/2022 and 06/17/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “less than 10 nm, less than 100 nm, less than 1 μm, less than 10 μm, less than 100 μm, or less than 1 mm” which are the broad recitations and the narrower statements of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 2016/0109799-of record).

With respect to claim 2, Hernandez teaches a photonic device (“an optical structure”, Pa [0027]) comprising:
a monolithic structure (“an optical structure”) comprising a patterned surface defining protrusions and recessions (“nanopatterned structures”, Pa [0029]; one would appreciate that patterned structure would inherently comprises protrusions and recessions.), wherein the monolithic structure is composed of a cured polymeric material (“a polymeric matrix…”, Pa [0029]) and “The curing process is performed”, Pa [0042]), a refractive index of the monolithic structure is at least 1.6 (“a refractive index in the range of 1.6 to 1.8”, Pa [0023]). 
Hernandez further teaches that the film in the invention could be obtained without cracks at maximum thickness up to 10 μm (Pa [0039]). Even if Hernandez is silent to the claimed range of a minimum thickness of the monolithic structure in a range of 10 μm to 1 cm, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 3, Hernandez as applied to claim 2 above teaches that a dimension of each protrusion and recession is less than 100 μm or less than 1 mm (“at maximum thickness up to 10 μm”, Pa [0039]).

With respect to claim 4, Hernandez as applied to claim 2 above further teaches that the cured polymeric material comprises a thiol-ene based polymer (“the thiol and the -ene monomer “, Pa [0023]). 

With respect to claim 5, Hernandez as applied to claim 4 above further teaches that the cured polymeric material comprises a metal oxide (“at least one metal oxide used”, Pa [0023]).

With respect to claim 6, Hernandez as applied to claim 5 above further teaches that the cured polymeric material comprises 0.1 wt % to 50 wt % of the metal oxide (“at least one metal oxide used in an amount ranging from 0.1 to 50 wt. % per weight of the composition”, Pa [0023]). Even if Hernandez is silent to the claimed range of an amount of metal oxide (0.1 to 30 wt. %), in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 7, Hernandez as applied to claim 6 above further teaches that the metal oxide comprises titanium dioxide, zirconium dioxide, zinc oxide, or a combination thereof (“TiO2, ZnO, or other metal oxides or their mixtures”, Pa [0029]).

With respect to claims 8-11, Hernandez as applied to claim 2 above further teaches that the refractive index of the monolithic photonic device is in a range of 1.7-1.8 (Fig. 1, TiO2 = 80 %, wavelength 400-700nm).

With respect to claim 13, Hernandez as applied to claim 2 above further teaches that the photonic device is optically transparent (“improved transparency (T>90%)”, Pa [0024]).

With respect to claim 14, even if Hernandez as applied to claim 2 above is silent to a lens, note that it is an intended use since Hernandez’s patterned optical structure having an improved transparency (T>90%) and a high refractive index (n>1.65) is capable of being used as a lens.

With respect to claim 15, Hernandez as applied to claim 2 above further teaches that a transmittance of the monolithic structure is greater than 80% between 400 nm and 800 nm (“transmission higher than 80 to 99% per 1-micron thickness.”, Pa [0038]).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 2016/0109799-of record) as applied to claim 2 above, and further in view of Tervo et al. (US 2017/0315346).

With respect to claim 12, Hernandez as applied to claim 2 above does not specifically teaches that the field of view of the photonic device (4:3 aspect ratio) is up to 50°.
In the same field of endeavor, an optical device, Tervo teaches a device for use in an augmented-reality display includes a substrate of optical material having a first surface and an opposing second surface, a first diffractive optical element having a first plurality of grating lines disposed on the first surface and a second plurality of grating lines disposed on the second surface of the substrate and defining a second region of the first diffractive optical element (Pa [0008]) and if high-refractive index materials (such as 1.9) are used, 90+ diagonal FOV is easily obtained with standard aspect ratios like 4:3 or 16:9 (Pa [0030]).
One would have found it obvious to form the Tervo’s optical device using Hernandez’s composition for the purpose of forming the optical device for use in an augmented-reality display having 90+ diagonal FOV with standard aspect ratio 4:3.

With respect to claim 16, Hernandez as applied to claim 2 above does not specifically teaches that the patterned surface is a first patterned surface, and the monolithic structure further comprises a second patterned surface opposite the first patterned surface.
In the same field of endeavor, an optical device, Tervo teaches that the device for use in an augmented-reality display includes a substrate of optical material having a first surface and an opposing second surface, a first diffractive optical element having a first plurality of grating lines disposed on the first surface and a second plurality of grating lines disposed on the second surface of the substrate and defining a second region of the first diffractive optical element (Pa [0008]).
One would have found it obvious to form a first diffractive optical element having a first plurality of grating lines on the first surface of the monolithic structure and a second plurality of grating lines on the second surface of the monolithic structure for the purpose of forming the optical device for use in an augmented-reality display.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742